DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 26 April 2021. 
Claims 1-4, 6-11, 13-17 and 19-20 are presented for examination.
Claims 5, 12 and 18 were cancelled.
35 U.S.C 101 Rejections (Abstract Idea) are maintained, the reasons are set forth below.   
Response to Argument
Applicant’s arguments regarding to 35 USC 101 rejections filed on 26 April 2021, have been fully considered but they are not deemed persuasive.
Applicant argued that, “Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. §101 as allegedly directed to a judicial exception without significantly more. Applicants have amended claims 1, 8 and 15 and respectfully submit that the claims are in compliance with 35 U.S.C. § 101. Applicant respectfully traverse this rejection and submit that the pending claims are not “directed to” patent-ineligible subject matter, because the claims, as a whole, integrate the recited judicial exception into a practical application…
Applicant respectfully notes that the pending claims have integrated the exception into a practical application by allowing disjoint organizations around a governed blockchain to perform distributed match and association of entity key and value attribute pairs. Without this application, disjoint organizations can not make use of key and value attribute pairs created in other organization because it would be impossible to reconcile labeling conventions across disjoint organizations around the blockchain…”
Examiner respectfully disagrees.
a) The limitation merely discloses “accessing, from the governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities that are each participants in the governed blockchain…” which is “Mere Data Gathering” (see MPEP 2106.05(g), “…An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent…iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”), therefore, it is “Insignificant Extra-Solution Activity.”
In the above example, without “the internet,” credit card transactions also cannot be verified. Therefore, the claim merely discloses “accessing, from the governed blockchain” is similar to the above example which discloses “using the Internet.”
b) The argued subject matter, “allowing disjoint organizations around a governed blockchain to perform distributed match and association of entity key and value attribute pairs,” is not recited in the claim language. Nowhere in the claim language explicitly disclose “organizations” are “disjoint.” 
accessing, the governed blockchain” and only discloses once in the independent claims which indicates “the governed blockchain” is merely used as tool (e.g. storage to store data). 
Additionally, the last limitation, “generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair,” does not disclose “the governed blockchain” such as modify or change data in the “the governed blockchain” or “the governed blockchain” itself. Therefore, other than accessing (i.e. a computer function) “the governed blockchain” for data, it does not how judicial exceptions are integrated in to a application. 
(see MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
c) Further, applicant argued that the “application” is “perform distributed match and association of entity key and value attribute pairs” (see argument page 14, lines 4-8, “Applicant respectfully notes that the pending claims have integrated the exception into a practical application by allowing disjoint organizations around a governed blockchain to perform distributed match and association of entity key and value attribute pairs. Without this application, disjoint organizations cannot make use of key 
i) As mentioned above, the argued subject matters are not recited in the claim language.
ii) “perform distributed match and association of entity key and value attribute pairs” is not an “application,” it is the result of determinations and calculations. The claim does not disclose meaningful limitations that discloses such result is used in what (i.e. practical application). 
For example, Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  
The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products.
For another example, Classen Immunotherapies Inc. v. Biogen IDEC provides example of claims that recited meaningful limitations. In Classen, the claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated  an abstract mental process that collected and compared known information, the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application."
Comparing the claims of the instant application with Classen, the claim merely discloses retrieving, identifying, matching and an entry is generated based on the match which is similar to Classen’s gathered and analyzed steps. However, after the data is retrieved, identified, matched and an entry is generated based on the match, no limitation discloses how the entry is used in a practical application (e.g. to identify a lower risk immunization schedule, thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases).
Therefore, the claim does not disclose meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. 
d) As mentioned above, “the governed blockchain” is only disclosed once, “accessing, the governed blockchain,” and the claim as a whole does not provide an inventive concept (significant more).
(see MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
e. Regarding to argument related to example 42, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users over the computer network in real time. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
On the contrary, the independent claim merely discloses “accessing, the governed blockchain.” After retrieved data from “the governed blockchain,” other claim limitations merely fall into either the mental processing or mathematical calculation. 
The result of these limitation merely disclose “generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair,” where “generating an entry in the shared output mapping” is merely a result and does not provide how a practical application can use such information, therefore, the claim does not disclose judicial exceptions into practical applications.
For these reasons, the claim is ineligible.
The replies to the above arguments are applied to other similar arguments to 
	For the above reasons, 35 U.S.C. 101 rejections are maintained.

Allowable Subject Matter
Claims 1-4, 6-11, 13-17 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites “receiving, from a requestor, a query for attributes associated with a target entity, wherein both the requestor and the target entity are participants in a governed blockchain,” “accessing, from the governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities that are each participants in the governed blockchain,” “identifying a subset of the aggregate key-value attribute pairs that correspond to the target entity, the subset of the aggregate key-value attribute pairs comprising a first set of key-value attribute pairs associated with a first organizational entity and a second set of key-value attribute pairs associated with a second organizational entity,” “executing a key-value pair similarity algorithm on the subset of the aggregate key-value attribute pairs to generate a shared output mapping,” “sending a response to the query to the requestor, the response comprising at least a portion of the shared output mapping,” “wherein executing the key-value pair similarity algorithm comprises: determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs does not exactly match the second key in a second key-value attribute pair in the second set of key-value attribute pairs,” “determining an edit distance between the first key and the second key,” “determining that the edit distance is less than a threshold value,” “determining that the first key has a longer string length than the second key,” “selecting the first key as a shared key for the first key-value attribute pair and the second key-value attribute pair,” and “generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared output mapping provides cross-organizational data sharing between the participants in the governed blockchain” as drafted, is a process.
(2A-Prong 1) The limitations of “identifying a subset of the aggregate key-value attribute pairs that correspond to the target entity, the subset of the aggregate key-value attribute pairs comprising a first set of key-value attribute pairs associated with a first organizational entity and a second set of key-value attribute pairs associated with a second organizational entity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” (the computer-implemented method) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” (the computer-implemented method) language, “identifying” in the context of this claim manually identifying a subset of the aggregate key-value attribute pairs either in him mind or on papers. 
Similarly, the limitations of “wherein executing the key-value pair similarity algorithm comprises: determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs does not exactly match the second key in a second key-value attribute pair in the second set of key-value attribute pairs,” “determining an edit distance between the first key and the second key,” “determining that the edit distance is less than a threshold value,” “determining that the first key has a longer string length than the second key,” “selecting the first key as a shared key for the first key-value attribute pair and the second key-value attribute pair” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” (the computer-implemented method) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” (the computer-implemented method) language, “determining” and “selecting” in the context of this claim encompasses the user manually “determine” and “selects” in his mind (e.g. user decides in his mind). If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Similarly, the limitation of “executing a key-value pair similarity algorithm on the subset of the aggregate key-value attribute pairs” as drafted, is a process that, under its computer” (the computer-implemented method) language, “executing” in the context of this claim encompasses the step is disclosed as being executed could actually be performed mentally or with a pen and paper, e.g. the user thinking which key-value attribute pairs in the subset of the aggregate key-value attribute pairs are similar based on algorithm. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
(2A-Prong 2) This judicial exception is not integrated into a practical application. 
In particular, the claim discloses these additional element –  “computer” (the computer-implemented method) which performs “receiving,” “accessing,” “identifying,” “executing,” “sending,” “determining,” “selecting” and “generating” steps is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the claim discloses these additional element – 
“receiving, from a requestor, a query for attributes associated with a target entity, wherein both the requestor and the target entity are participants in a governed blockchain” step is recited at a high level of generality, which are Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc…”). It will be re-evaluated in step 2B;
“accessing, from the governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities that are each participants in the governed blockchain,” step is recited at a high level of generality, which are Mere Data Gathering (MPEP: 2106.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc…;”) and Selecting a particular data source or type of data to be manipulated (MPEP: 2106.05(g) “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”), which is in form of insignificant extra-solution activity. It will be re-evaluated in step 2B; 
“sending a response to the query to the requestor, the response comprising at least a portion of the shared output mapping,” step is recited at a high level of generality, which are Mere Data Gathering (MPEP: 2106.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc…”) and Selecting a particular data source or type of data to be manipulated  (MPEP:2106.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”) and is in form of insignificant extra-solution activity. It will be re-evaluated in step 2B; and
“generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared output mapping provides cross-organizational data sharing between the participants in the governed blockchain.” which are Mere Data Gathering (MPEP: 2106.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies”) and Selecting a particular data source or type of data to be manipulated  (MPEP:2106.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”) and is in form of insignificant extra-solution activity. 
Additionally, the additional elements, “receiving,” “accessing,” “sending” and “generating” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of sharing information in a computer environment (e.g. a governed blockchain). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the “receiving,” “accessing,” “identifying,” “executing,” “sending,” “determining,” “selecting” and “generating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the steps “receiving,” “accessing,” “sending” and “generating,” are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.”
These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving,” “accessing,” “sending” and “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts have found “receiving” (MPEP 2106.05 (d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and “iv. Presenting offers and gathering statistics, OIP Techs”) “accessing” (MPEP 2106.05 (d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am” and “iv. Presenting offers and gathering statistics, OIP Techs”), “sending” (MPEP 2106.05 (d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and “iv. Presenting offers and gathering statistics, OIP Techs”) and “generating” (MPEP 2106.05 (d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial”) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the additional elements, “receiving,” “accessing,” “sending” and “generating” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of sharing information in a computer environment (e.g. a governed blockchain). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Claim 2 recites “determining that the requestor is associated with the first organizational entity,” “determining an access policy associated with the first organizational entity;” and “determining the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.” 
The claim recites “determining that the requestor is associated with the first organizational entity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” (the computer-implemented method) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” (the computer-implemented method) language, “determining” in the context of this claim encompasses the user thinking which things are associated with each other.”
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“determining an access policy associated with the first organizational entity;” and 
“determining the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.”
Both “determining” steps are recited at a high level of generality, which are data gathering and are in form of insignificant extra-solution activity.
computer” (the computer-implemented method) which performs these “determining” steps is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional elements, the other two “determining” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “determining” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Ultramercial. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Restricting public access to media by requiring a consumer to view an advertisement” by Ultramercial, Inc. v. Hulu, LLC where the courts have found “determining” (access) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 3 recites “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs.” and “generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
For limitation, “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs,” the same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind and determine which values are the same) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
The “generating” step is recited at a high level of generality, which is data gathering and are in form of insignificant extra-solution activity.
Further, “computer” (the computer-implemented method) which performs the “determining” step is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply 
Further, the other additional element, the “generating” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “generating” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 4 recites “comprises a third set of key-value attribute pairs associated with a third organization entity, and wherein executing the key-value pair similarity algorithm,” “determining that a third key in a third key-value attribute pair in the third set of key-value attribute pairs does not exactly match the first key;” “determining an edit distance between the first key and the third key;” “determining that the edit distance is less than a threshold value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the third key and a third value associated with the third key to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “computer” (the computer-implemented method) which performs the “comprises” and “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply 
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 6 recites “determining a set of edit distances between a first key value in a first key-value attribute pair in the first set of key-value attribute pairs and a set of key values contained in an entry in the shared output mapping;” “determining a subset of the set of edit distances that are less than a threshold value;” and “determining that the subset of the set of edit distances includes at least a threshold number of edit distances.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the first key-value attribute pair to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “computer” (the computer-implemented method) which performs the “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply 
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 7 recites “performing a sequence alignment of organization-specific key values in an entry of the shared output mapping to generate a set of edit distances;” “determining a first subset of the set of edit distances that are associated with a particular organization-specific key value;” “determining a second subset of the first subset of edit distances that are greater than a threshold value;” “determining that the second subset of the first subset of edit distances includes at least a threshold number of edit distances” and “flagging the particular organization-specific key value as a low confidence value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
Further, “computer” (the computer-implemented method) which performs the “performing,” “determining” and “flagging” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
For claim 8, it is a system claim having similar limitations as cited in claim 1. 
Further, Claim 8 additionally discloses “system,” “memory,” “computer-executable” and “processor,” the recitation of generic computer components, which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor” to perform all the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 recites “determine that the requestor is associated with the first organizational entity,” “determine an access policy associated with the first organizational entity;” and “determine the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.” 
The claim recites “determine that the requestor is associated with the first organizational entity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory,” “computer-executable” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory,” “computer-executable” and “processor,” language, “determine” in the context of this claim encompasses the user thinking which things are associated with each other.”
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“determine an access policy associated with the first organizational entity;” and 
“determine the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.”
Both “determine” steps are recited at a high level of generality, which are data gathering and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” which perform these “determine” steps is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “system,” “memory,” “computer-executable” and “processor,” to perform the “determine” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional elements, the other two “determining” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “determining” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Ultramercial. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Restricting public access to media by requiring a consumer to view an advertisement” by Ultramercial, Inc. v. Hulu, LLC where the courts have found “determining” (access) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 10 recites “determine that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs.” and “generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
For limitation, “determine that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs,” the same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind and determine which values are the same) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“generate an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
The “generate” step is recited at a high level of generality, which is data gathering and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” which perform the “determining” step is also recited at a high-level of generality such 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “generating” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) Presenting offers and gathering statistics” by OIP Techs, where the courts have found “generating” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 11 recites “comprises a third set of key-value attribute pairs associated with a third organization entity, and wherein executing the key-value pair similarity algorithm,” “determine that a third key in a third key-value attribute pair in the third set of key-value attribute pairs does not exactly match the first key;” “determine an edit distance between the first key and the third key;” “determine that the edit distance is less than a threshold value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“add the third key and a third value associated with the third key to the entry in the shared output mapping.”
The “add” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” comprises” and “determine” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “add” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “add” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “add” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 13 recites “determine a set of edit distances between a first key value in a first key-value attribute pair in the first set of key-value attribute pairs and a set of key values contained in an entry in the shared output mapping;” “determine a subset of the set of edit distances that are less than a threshold value;” and “determine that the subset of the set of edit distances includes at least a threshold number of edit distances.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“add the first key-value attribute pair to the entry in the shared output mapping.”
The “add” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” determine” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “add” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “add” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “add” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 14 recites “perform a sequence alignment of organization-specific key values in an entry of the shared output mapping to generate a set of edit distances;” “determine a first subset of the set of edit distances that are associated with a particular organization-specific key value;” “determine a second subset of the first subset of edit distances that are greater than a threshold value;” “determine that the second subset of the first subset of edit distances includes at least a threshold number of edit distances” and “flag the particular organization-specific key value as a low confidence value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
Further, “system,” “memory,” “computer-executable” and “processor,” which performs the “perform,” “determine” and “flag” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
Further, Claim 15 additionally discloses “system,” “non-transitory storage medium,” “processing circuit,” the recitation of generic computer components, which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to “system,” “non-transitory storage medium,” “processing circuit” to perform all the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 recites “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs.” and “generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
For limitation, “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs,” the same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind and determine which values are the same) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

“generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
The “generating” step is recited at a high level of generality, which is data gathering and are in form of insignificant extra-solution activity.
Further, “storage medium,” “processing circuit” and “processing circuit” which performs the “determining” step is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “storage medium,” “processing circuit” and “processing circuit” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide 
Further, the other additional element, the “generating” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “generating” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 17 recites “comprises a third set of key-value attribute pairs associated with a third organization entity, and wherein executing the key-value pair similarity algorithm,” “determining that a third key in a third key-value attribute pair in the third set of key-value attribute pairs does not exactly match the first key;” “determining an edit distance between the first key and the third key;” “determining that the edit distance is less than a threshold value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the third key and a third value associated with the third key to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “storage medium,” “processing circuit” and “processing circuit” which performs the “comprises” and “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “storage medium,” “processing circuit” and “processing circuit” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere 
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 19 recites “determining a set of edit distances between a first key value in a first key-value attribute pair in the first set of key-value attribute pairs and a set of key values contained in an entry in the shared output mapping;” “determining a subset of the set of edit distances that are less than a threshold value;” and “determining that the subset of the set of edit distances includes at least a threshold number of edit distances.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the first key-value attribute pair to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “storage medium,” “processing circuit” and “processing circuit” which performs the “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “storage medium,” “processing circuit” and “processing circuit” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere 
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 20 recites “performing a sequence alignment of organization-specific key values in an entry of the shared output mapping to generate a set of edit distances;” “determining a first subset of the set of edit distances that are associated with a particular organization-specific key value;” “determining a second subset of the first subset of edit distances that are greater than a threshold value;” “determining that the second subset of the first subset of edit distances includes at least a threshold number of edit distances” and “flagging the particular organization-specific key value as a low confidence value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
Further, “storage medium,” “processing circuit” and “processing circuit” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storage medium,” “processing circuit” and “processing circuit” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169